Exhibit 10.1


SECOND AMENDMENT AND CONSENT TO CREDIT AGREEMENT
 
This Second Amendment and Consent to Credit Agreement, is dated the 6th day of
November, 2014 (this "Amendment"), by and among Calgon Carbon Corporation, a
Delaware corporation ("Calgon Carbon"), each of the Guarantors (as defined
herein), each of the Lenders (as defined herein) and PNC Bank, National
Association ("PNC"), as administrative agent for the Lenders (PNC, in such
capacity, the "Administrative Agent").
 
W I T N E S S E T H:
 
WHEREAS, Calgon Carbon, the other Borrowers from time to time party thereto
(together with Calgon Carbon, collectively the "Borrowers" and each a
"Borrower"), the Guarantors from time to time party thereto (the "Guarantors"),
PNC and various other financial institutions party thereto (PNC and such other
financial institutions are each, a "Lender" and collectively, the "Lenders") and
the Administrative Agent, entered into that certain Credit Agreement, dated as
of November 6, 2013, as amended by that certain Letter Agreement, dated as of
February 10, 2014 (the "First Amendment") (as further amended, modified,
supplemented or restated from time to time, the "Credit Agreement"); and
 
WHEREAS, the Loan Parties desire to amend certain provisions of the Credit
Agreement and the Administrative Agent and the Lenders desire to permit such
amendments pursuant to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
 
1. All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.
 
2. Section 1.1 [Certain Definitions] of the Credit Agreement is hereby amended
by adding the following new definitions thereto in the appropriate alphabetical
order:
 
Immaterial Subsidiary shall mean each Domestic Subsidiary that has been
designated by the Borrowing Agent in writing to the Administrative Agent as an
"Immaterial Subsidiary" for purposes of this Agreement, provided that (a) at no
time shall the total assets of any Immaterial Subsidiary at the last day of the
most recently ended fiscal quarter equal or exceed $6,000,000, and (b) if the
total assets of any Domestic Subsidiary designated by the Borrowing Agent as an
"Immaterial Subsidiary" shall at any time exceed the limit set forth in clause
(a) above, then such Domestic Subsidiary shall be automatically deemed to be a
Material Subsidiary unless and until it meets the requirements of clause (a)
above and the Borrowing Agent redesignates the Domestic Subsidiary as an
Immaterial Subsidiary in writing to the Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 


Material Subsidiary shall mean (A) each Domestic Subsidiary that has not been
designated in writing by the Borrowing Agent to the Administrative Agent as an
"Immaterial Subsidiary", and (B) each Domestic Subsidiary that has been
designated by the Borrowing Agent as an "Immaterial Subsidiary" in a manner that
does not comply with, the definition of Immaterial Subsidiary.


3. Clause (ii)(G) of Section 8.2.6 [Liquidations, Mergers, Etc.] is hereby
amended and restated in its entirety as follows:
 
"(G) in each case in which the Target becomes a new Subsidiary, the Loan Parties
shall immediately cause such new Subsidiary to join this Agreement as a Loan
Party pursuant to Section 11.15 [Joinder]; provided, however, if such Subsidiary
is a Foreign Subsidiary or an Immaterial Subsidiary, such Foreign Subsidiary or
Immaterial Subsidiary, as the case may be, shall not be required to join this
Agreement as a Guarantor; and"


4. Section 8.2.9 [Subsidiaries and Partnerships] of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
"8.2.9           Subsidiaries and Partnerships.  Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, own or create directly or
indirectly any Subsidiaries, except (a) any Domestic Subsidiary that has joined
this Agreement as a Borrower or Guarantor on the Closing Date, (b) any Material
Subsidiary incorporated or otherwise formed after the Closing Date so long as
such Material Subsidiary joins this Agreement as a Loan Party pursuant to
Section 11.15 [Joinder], (c) any Immaterial Subsidiary, (d) any Foreign
Subsidiary existing as of the Closing Date in compliance with this Agreement
(including, without limitation, Section 8.2.4 [Loans and Investments] and
Section 8.2.6 [Liquidations, Mergers, Etc.] hereof), and (e) any Foreign
Subsidiary created, acquired or otherwise formed after the Closing Date in
compliance with this Agreement (including, without limitation, Section 8.2.4
[Loans and Investments] and Section 8.2.6 [Liquidations, Mergers, Etc.]
hereof)."


5. Section 10.10 [Authorization to Release Guarantors] of the Credit Agreement
is hereby amended and restated in its entirety as follows:
 
"10.10           Authorization to Release Guarantors.  The Lenders and Issuing
Lenders authorize the Administrative Agent to release any Guarantor from its
obligations under the Guaranty Agreement if (a) the ownership interests in such
Guarantor are sold or otherwise disposed of or transferred to persons other than
Loan Parties or Subsidiaries of the Loan Parties in a transaction permitted
under Section 8.2.7 [Disposition of Assets or Subsidiaries] or Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions]; or (b) such Guarantor
shall cease to be a Material Subsidiary (as certified in writing by the
Borrowing Agent), and the Borrowing Agent notifies the Administrative Agent in
writing that it wishes such Guarantor to be released from its obligations under
the Guaranty Agreement and provides the Administrative Agent such certifications
or documents with respect thereto as reasonably requested by the Administrative
Agent.”
 
 
 

--------------------------------------------------------------------------------

 
 
6. The Administrative Agent and the Lenders also agree and acknowledge that, as
of the date hereof, BSC Columbus, LLC, CCC Columbus, LLC and Calgon Carbon
Holdings, LLC qualify as Immaterial Subsidiaries under the Credit Agreement
(as amended by this Amendment).  Accordingly, the Administrative Agent and the
Lenders hereby agree to release BSC Columbus, LLC, CCC Columbus, LLC and Calgon
Carbon Holdings, LLC, from their respective obligations under the Credit
Agreement, the Guaranty Agreement and the other Loan Documents.
 
7. The Borrowing Agent has exercised its first request under Section 2.11
[Extension of Expiration Date]  of the Credit Agreement to extend the Expiration
Date for one additional year.  The Administrative Agent and the Lenders hereby
agree to such extension so that the new Expiration Date shall mean, with respect
to the Revolving Credit Commitments, November 6, 2019 (subject to any additional
extensions that may be consummated pursuant to Section 2.11).
 
8. The provisions of Sections 2 through 7 of this Amendment shall not become
effective until the Administrative Agent has received the following, each in
form and substance acceptable to the Administrative Agent:
 
 
(a)
this Amendment, duly executed by the Borrower, the Guarantors, the Lenders and
the Administrative Agent;

 
 
(b)
a certificate of an Authorized Officer of each Loan Party in form and substance
reasonably satisfactory to the Administrative Agent, as to the matters set forth
in Section 2.11(vi) of the Credit Agreement and any additional matters
reasonably requested by the Administrative Agent;

 
 
(c)
payment of all fees and expenses owed to the Administrative Agent and its
counsel in connection with this Amendment; and

 
 
(d)
such other documents as may be reasonably requested by the Administrative Agent.

 
9. The Loan Parties hereby reconfirm and reaffirm that all representations and
warranties, agreements and covenants made by and pursuant to the terms and
conditions of the Credit Agreement and in each other Loan Document are true and
correct in all material respects (without duplication of any materiality
qualifier contained therein), before and after giving effect to this Amendment,
as though made on and as of the date hereof, except for those made specifically
as of another date, in which case such representations and warranties shall be
true and correct in all material respects as of such date or time.
 
10. The Loan Parties represent and warrant that no Potential Default or Event of
Default exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this Amendment or the performance or observance of any
provision hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
11. Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.
 
12. The agreements and consents contained in this Amendment are limited to the
specific agreements and consents contained herein.  Except as amended hereby,
all of the terms and conditions of the Credit Agreement and the other Loan
Documents shall remain in full force and effect.  This Amendment amends the
Credit Agreement and is not a novation thereof.
 
13. This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.  Delivery of an executed counterpart
of a signature page of this Amendment by telecopy or e-mail shall be effective
as delivery of a manually executed counterpart of this Amendment.
 
14. This Amendment shall be governed by, and shall be construed and enforced in
accordance with, the Laws of the Commonwealth of Pennsylvania without regard to
its conflict of laws principles.  The Loan Parties hereby consent to the
jurisdiction and venue of the courts of the Commonwealth of Pennsylvania sitting
in Allegheny County, Pennsylvania and of the United States District Court for
the Western District of Pennsylvania, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Amendment.
 
[INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Amendment to be duly executed by their duly authorized officers on
the day and year first above written.
 

      BORROWER:               WITNESS:     Calgon Carbon Corporation,         a
Delaware corporation                           /s/ Jamie Kunchick     By: /s/
Richard D. Rose         Name: Richard D. Rose         Title: Senior Vice
President                                 GUARANTORS:               WITNESS:    
Calgon Carbon Investments, Inc.,         a Delaware corporation                
          /s/ Jamie Kunchick     By: /s/ Richard D. Rose         Name: Richard
D. Rose         Title: Vice President                           WITNESS:     BSC
Columbus, LLC,         a Delaware limited liability company                    
      /s/ Jamie Kunchick     By: /s/ Richard D. Rose         Name: Richard D.
Rose         Title: Manager                           WITNESS:     CCC Columbus,
LLC,         a Delaware limited liability company                           /s/
Jamie Kunchick     By: /s/ Richard D. Rose         Name: Richard D. Rose        
Title: Manager  

 
 
 

--------------------------------------------------------------------------------

 
 

WITNESS:     Calgon Carbon Holdings, LLC,         a Delaware limited liability
company                           /s/ Jamie Kunchick     By: /s/ Richard D. Rose
        Name: Richard D. Rose         Title: Manager                          
WITNESS:     Hyde Marine, Inc.,         an Ohio corporation                    
      /s/ Jamie Kunchick     By: /s/ Richard D. Rose         Name: Richard D.
Rose         Time: Vice President                           WITNESS:     Star
Unconventional Energy, LLC,         a Pennsylvania limited liability company    
                      /s/ Jamie Kunchick     By: /s/ Cynthia Cerchie Ligo      
  Name: Cynthia Cerchie Ligo         Time: Manager              

 
 
 

--------------------------------------------------------------------------------

 
 

    ADMINISTRATIVE AGENT AND     LENDERS:             PNC BANK, NATIONAL
ASSOCIATION,     as a Lender and as Administrative Agent             By: /s/
Tracy J. DeCock     Name: Tracy J. DeCock     Title: Senior Vice President      
              CITIZENS BANK OF PENNSYLVANIA,     as a Lender             By: /s/
Joseph F. King     Name: Joseph F. King     Title: Senior Vice President        
            BRANCH BANKING AND TRUST COMPANY,     as a Lender             By:
/s/ John K. Perez     Name: John K. Perez     Title: Senior Vice President      
              BANK OF AMERICA, N.A,     as a Lender             By: /s/ Richard
R. Powell     Name: Richard R. Powell     Title: Vice President                
    FIRST COMMONWEALTH BANK,     as a Lender             By: /s/ Brian J.
Sohocki     Name: Brian J. Sohocki     Title: Senior Vice President            
        FIRST NATIONAL BANK OF PENNSYLVANIA,             By: /s/ Jason Falce    
Name: Jason Falce     Title: Senior Vice President

 